DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Examiner acknowledges amended Claim 1, canceled Claims 4 and 5, and withdrawn Claims 8-15 in the response filed on 5/13/2021. 
Response to Arguments
Applicant’s arguments, see Page 5, filed 5/13/2021, with respect to the rejection(s) of Claim 4 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Döhle et al., Valembois, and Mialon, as set forth below.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 7 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to 
Due to Claim 7 being dependent from Claim 1, Claim 7 requires the shaft to have the shaped end portion close at an end of the hollow cylindrical portion and surrounds a support block.  However, the combined features are not disclosed in Applicant’s Specification.  As disclosed in Applicant’s paragraph [0046], the shaped end portion does not close at an end of the hollow cylindrical portion when a support block is used.  Specifically, “block 25 may be left in place to form a structural part of the shaft 20 (in which case the shaft is still closed off, but by the block 25 rather than by the shaped end portion 9)” (emphasis added).  As also shown in Fig. 5, an end of the hollow cylindrical portion is not closed off. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent No. 4483731 (“Döhle et al.”), in view of US Pub. No. 20130129956 (“Valembois”), and in view of US Patent No. 4292368 (“Mialon”).
With regards to Claim 1, Döhle et al. teaches a composite fibre-reinforced polymer shaft having a hollow cylindrical portion and a shaped end portion (Abstract, Fig. 1, and Col. 1: Lines 50-61).  Döhle et al. teaches the shaft comprises one or more reinforcement layers of fiber on the shaped end portion, and the one or more reinforcement layers comprise an outermost layer of fibres on the shaped end portion (Figs. 1-2b and Col. 4: Lines 6-16, 37-41, and 56-60).  Döhle 
With regards to the limitation “the shaped end portion being moulded from a hollow cylindrical shape prior to curing”, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”, (In re Thorpe, 227 USPQ 964,966).  Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983), MPEP 2113).
The limitation(s) “the shaped end portion comprises one or more holes formed therethrough for connection to other equipment” is an intended use limitation and is not further limiting in so far as the structure of the product is concerned.  Note that “in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art.” In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967); In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963).  See MPEP § 2111.02."  Regardless, please see Col. 4: Lines 9-17 in Döhle et al. disclosing its shaft being used as connecting endpieces.  
Döhle et al. does not teach fibres of the fibre-reinforced polymer shaft are wound around the hole, and the shaped end portion closes at an end of the hollow cylindrical portion. 

Mialon teaches a composite fibre-reinforced polymer shaft, wherein a shaped end portion closes at an end of a hollow cylindrical portion (Abstract and Figs. 4-5)  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Döhle et al.’s shaped end portion closes at an end to provide a shaft with excellent mechanical qualities (Abstract). 

With regards to Claim 2, Döhle et al. teaches the shaped end portion comprises a tapered portion comprising two substantially planar tapers angled towards each other (Fig. 1). 

With regards to Claim 3, Döhle et al. teaches the shaped end portion comprises a substantially flat portion (Fig. 1). 

With regards to Claim 6, Döhle et al. further teaches that one or more reinforcement layers extend from the shaped end portion at least partially onto the hollow cylindrical portion (Figs. 2a and 2b, Col. 2: Lines 34-38 and 49-53, and Col. 4: Line 53 bridging over to Col. 5: Line 4).


However, Mialon teaches its shaped end portion surrounds a support block (Abstract and Figs. 4-8).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to have Döhle et al.’s shaped end portion comprise a support block to provide a shaft with excellent mechanical qualities (Abstract). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Patent No. 5192384 (“Barrier et al.”) disclosing a shaft comprising a shaped end portion that closes an end of a hollow cylindrical portion (Fig. 1) 
US Pub. No. 20050056117 (“Jones”) disclosing a shaft comprising a shaped end portion with one or more holes, and wherein fibres of the fibre-reinforced polymer shaft are wound around the hole (Figs 1-6, [0025], [0027], and [0036]). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA CHAU whose telephone number is (571)270-5496.  The examiner can normally be reached on Monday-Friday 11 AM-730 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Ruthkosky can be reached on (571) 272-1291.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


/LC/
Lisa Chau
Art Unit 1785



/Holly Rickman/Primary Examiner, Art Unit 1785